—Order unanimously affirmed without costs. Memorandum: Plaintiff brought this action seeking to recover damages for injuries sustained when he fell from a scaffold while performing work on a construction project in Massachusetts.
Supreme Court properly granted defendant’s motion for summary judgment dismissing plaintiff’s causes of action alleging violations of sections 200, 240 (1) and 241 (6) of the New York State Labor Law and various rules and regulations thereunder. "The New York Legislature is without authority to impose standards of conduct on contractors, owners and agents relating to a worksite located in a foreign jurisdiction” (Brewster v Baltimore & Ohio R. R. Co., 167 AD2d 908; see also, Bardin v Tuozzolo, 190 AD2d 1090, lv dismissed 82 NY2d 705). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Summary Judgment.) Present — Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.